Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims are confusing as to intent because inclusion of claim component(s), including the critical component (vi) & (vii), in the work-ups of the processes of the instant concern remain unaccounted for.  It can not be determined where or how these unaccounted for components (vi) and (vii) are intended to be included within the processes of the instant concern.
This lacking of completeness is particularly confusing in the instant case because critical component (vi) is an essential component that has critical effects of its inclusion addressed in the inventive features of the instant concern. 

Applicant’s arguments and amendments have been considered. However, they are unpersuasive.  It is reiterated and maintained that omission of component (vi) and (vii) from the equilibrating features of the claims raises ambiguity as to the intended meaning and/or connection of the recited equilibrating elements of the claims to the recited processes of the instant concern.  Further, it is held and maintained that the claims as they stand amended still do not account for component (vi) and (vii) in the equilibrating operations of the claims.  Further, applicant makes no arguments in address of the positions of the rejection, no arguments are made that refute the positions laid out in the rejection above, and applicant’s amendments do not resolve the confusion and indefiniteness identified in the rejection above.     


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Applicants’ originally filed supporting disclosure lacks possession of the formation of B-sides as now claimed that do not include components (vi) and (vii) of the claims during the operations of the claims.  These components are required components included in the B-side mixtures of applicants’ disclosure, and they are components included in all of the REACTIVITY SHIFT determinations of applicants’ originally filed disclosure.
This is a new matter rejection.

Applicant’s arguments and amendments have been considered. However, they are unpersuasive.  It is reiterated and maintained that omission of component (vi) and (vii) from the equilibrating features of the claims is not supported by applicant’s originally filed supporting disclosure.    It is held and maintained that operations with no account for or inclusion of components (vi) and (vii) in the equilibrating operations of the claims are not supported by applicant’s originally filed supporting disclosure.  Further, applicant makes no arguments in address of the positions of the rejection, no arguments are made that refute the positions laid out in the rejection above, and applicant’s amendments do not resolve the issues identified in the rejection above.     

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  It is held and maintained, assuming claims are amended in an acceptable fashion to address the rejections under 35USC112 and appropriate accounting for components (vi) and (vii) is set forth in the claims, that applicant sets forth methods for forming polyurethane foams having good foam qualities, including good internal cellular appearances and structure, by combining a polyurethane foam composition as claimed through equilibrating and mixing operations as claimed.  The prior art, including the cited Tokumoto et al. and Williams et al.(2011/0039964) taken alone or in combination, fail to teach or fairly suggest the formation of B-side mixtures having REACTIVE SHIFT characteristics as claimed along with their combination with A-side mixtures as claimed under equilibration and mixing conditions as laid out by the claims.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Cooney whose telephone number is 571-272-1070. The examiner can normally be reached on M-F from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, James Seidleck, can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/JOHN M COONEY/           Primary Examiner, Art Unit 1765